Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.40 UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK E.ON AG, E.ON ZWÖLFTE VERWALTUNGS GmbH and BKB AG, Plaintiffs, v. No. 06 Civ. 8720 (DLC) ECF Case ACCIONA, S.A. and FINANZAS DOS, S.A., Defendants. [PROPOSED] SECOND SUPPLEMENTAL AND AMENDED COMPLAINT Plaintiffs E.ON AG, E.ON Zwölfte Verwaltungs GmbH and BKB AG (collectively, E.ON), by their undersigned counsel, allege upon knowledge to themselves and their own acts, and upon information and belief as to all other matters, for their Second Supplemental and Amended Complaint against defendants Acciona, S.A. (Acciona, S.A.) and Finanzas Dos, S.A. (Finanzas) (collectively, Acciona) as follows: NATURE OF THE ACTION 106. On November 17, 2006, E.ON filed its Supplemental and Amended Complaint (the Supplemental Complaint). E.ON repeats the allegations of paragraphs 1 through 95 of the Supplemental Complaint, as if fully set forth herein. 107. On February 5, 2007, this Court issued a Preliminary Injunction Order (the Order) enjoining Acciona from any further violation of [Section 13(d) of the Securities Exchange Act of 1934] or any other disclosure provision in the securities laws. Since the entry of the Order, Acciona has continued its pattern of making false and misleading public statements and false and misleading filings with the Securities and Exchange Commission (SEC), in violation of the securities laws and in contempt of this Courts Order. In particular, Acciona has continued its pattern of failing to amend promptly its SEC filings, even when Accionas plans and actions render its previous disclosures materially false and misleading. 108. The Court entered the Order based on its finding, in a February 5, 2007 opinion (the Opinion) that there was a substantial likelihood that Acciona had filed materially false and misleading Schedule 13Ds. (Opinion at 24.) Among other things, the Court found that Acciona had not made timely disclosure of its plans for Endesa, noting that: [I]t took several amendments before Acciona disclosed its intent with respect to E.ONs tender offer, the scale of its current and expected investment in Endesa, and its purpose in making that investment. It took until Amendment No. 11 [to its Schedule 13D] for Acciona to reveal its proposal that its energy business be merged or combined in some way with Endesa. ( Id. ) The Court further found it likely that E.ON would be able to show that the timing of Accionas disclosures regarding its plans for Endesa was driven by Accionas tactics in the tender offer struggle, and not by the fact that the goal was too ephemeral to be disclosed earlier or by any concern about its duties to comply with American securities laws. ( Id. at 25.) 109. Once again, Acciona has failed to make appropriate disclosures regarding its plans for Endesa. SPANISH GOVERNMENT INTERVENTION AND ENELS ACQUISITION OF ENDESA SECURITIES 110. On the morning of February 27, 2007, Joan ClosSpains Minister of Industry, Tourism and Commerce, who has responsibilities involving the CNEgave an interview to Cadena Ser, a Spanish radio station, in which he stated that he believed that a Spanish solution had more possibilities than E.ONs offer to gain control of Endesa. See Clos Sees Spanish Solution for Endesa Ahead of E.ON , El País, Feb. 28, 2007 at 1; Leslie Crawford & Mark -2- Mulligan, Italys Enel Swoops for 10% Stake in EndesaSpanish Government Understood to Back Move , Financial Times Europe, Feb. 28, 2007; Enels Move on Endesa Raises Political Concerns , The Wall Street Journal, Mar. 1, 2007, at C5. He said he thought it more likely that Spanish investorsrather than E.ONwould end up in control of Endesa and that he believed that some sort of shareholder pact would be formed. Id. Mr. Clos did not clarify these cryptic comments, which caused confusion in the marketplace, because at that point, E.ONs offer was the only offer for Endesa shares and, as far as the public was aware, there was no Spanish solution on the horizon. 111. Shortly after the close of trading on February 27, UBS Limited (UBS) acting on behalf of Enel, began acquiring Endesa shares at 39/share. Enel has disclosed that in just 29 minutes, it was able to acquire 105,800,000 shares of Endesa, representing approximately 9.99% of the company. 112. Press accounts beginning on February 27, 2007 immediately drew a connection between Minister Closs Spanish solution prophecy made earlier in the day and Enels subsequent purchase of Endesa shares. One press account sarcastically noted that Minister Closs intuition was so extraordinary that nobody in the international markets was going to believe so much intuition. Carlos Segovia, ZP-Prodi Films Lanza Intuición en Miami, Pero E.ON Se Rearma , El Mundo, Mar. 4, 2007, at 47. 113. In explaining Minister Closs apparent advance knowledge of Enels purchases, press accounts cited a meeting, the previous week, at the highest levels of the Italian and Spanish Governments. The Financial Times reported that Minister Closs Spanish solution was understood to have been discussed by prime ministers Jose Luís Rodriguez Zapatero and Romano Prodi at a meeting in Ibiza last week. Leslie Crawford & Mark Mulligan, Italys Enel -3- Swoops for 10% Stake in EndesaSpanish Government Understood to Back Move , Financial Times Europe, Feb. 28, 2007. Another press account reported that Enels acquisition of Endesa shares was approved by Italian prime minister Romano Prodi and his Spanish peer Jose Luís Rodriguez Zapatero at a bilateral meeting on Feb. 20. Fabien Zamora, E.ON Bid For Endesa Faces new Hurdle as Italys Enel Buys Stake , Agence France Presse, Feb. 28, 2007. 114. Press accounts regarding Minister Closs statements also noted that Enel admitted that its chief executive, Fulvio Conti, had met with Spains energy and industry minister, Joan Clos, Feb. 16 but declined to say whether they discussed Endesa. Enels Move on Endesa Raises Political Concerns , The Wall Street Journal, Mar. 1, 2007, at C5; see also Form 6K, filed 3/1/07, Enel Answers Questions Made By the Public Authority Regulating Spanish Capital Markets (CNMV) Regarding the Acquisition of 9.99% of Endesa , Feb. 28, 2007 (response #6). While Clos has subsequently denied discussing Endesa with Enel prior to its February 27 acquisitions, Miguel Ariaseconomics spokesman for Spains leading opposition partyhas stated that the declarations by industry minister Joan Clos represent the lowpoint of the governments credibility and demanded that the Spanish Government once and for all stop interfering with the Spanish economy. Spanish Minister Denies Discussing Enels Endesa Designs , Agence France Presse English Wire, Feb. 28, 2007. 115. At the time of Enels purchases, the press immediately linked the purchases to a wider deal between the Italian and Spanish Governments in which, as a tradeoff for Enels entry into Spain, Spanish motorway operator Abertis [would be allowed to] buy its Italian peer Autostrade or Spains Telefonica [could] buy a stake in Telecom ltalia. Id. ; see also Leslie Crawford & Mark Mulligan, Italys Enel Swoops for 10% Stake in EndesaSpanish Government Understood to Back Move , Financial Times Europe, Feb. 28, 2007. Press reports -4- noted that [f]rom the point of view of the Spanish [G]overnment, this solution could be welcome, particularly if there is reciprocity for the Spanish interests in Italy. Steve Goldstein, Enel May Buy 25% of Endesa After Surprise Stake Swoop , Dow Jones Business News, Feb. 28, 2007. As a result, the shares of these Italian targets rose following Enels acquisition of Endesa shares. Id. 116. According to press accounts, February was not the first time that the Spanish and Italian governments discussed Enels purchase of Endesa shares. In October 2006, media accounts reported that representatives of Enel were in attendance at a summit between the Spanish and Italian prime ministers and that during the summit, the Spanish Government sounded out the possibility of Enel purchasing 15% of Endesas shares.
